DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below and addresses minor informalities (addition of a period to claim 36): The application remains in condition for allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

36. (Currently Amended) The method of claim 32, wherein each antibody elutes at a distinct run time from other antibodies of the plurality of antibodies, when individually run on HIC-HPLC.

Allowable Subject Matter
Claims 23-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Babuka et al. (US 2012/0121581), hereinafter Babuka, discloses a method of quantitating a mixture antibodies, typically three antibodies ([0010]), the method comprising: 
Separating each antibody by cation exchange-high performance liquid chromatography (IEX-HPLC) ([0327]; see figure 4); quantitating each antibody in the mixture ([0327]); wherein each of the three antibodies: elutes at a distinct run time from other antibodies in the mixture (see figure 4).
However, the prior art neither teaches nor fairly suggests a method of quantitating a first antibody and a second antibody in a mixture separating the first antibody from the second antibody by using hydrophobic interaction chromatography high performance liquid chromatography (HIC-HPLC); quantitating an amount of the first antibody; quantitating an amount of the second antibody; wherein each of the first antibody and the second antibody: elutes at a distinct run time from other antibodies in the mixture, when individually run on HIC-HPLC; and binds to a viral protein.
Babuka discloses a method of quantitating antibodies from a co-formulated drug product comprising a plurality of antibodies (monoclonal antibody mixture) ([0110]), the method comprising: separating each antibody of the plurality of antibodies by using cation exchange-high performance liquid chromatography (IEX-HPLC) ([0327]; see figure 4).
However, the prior art neither teaches nor fairly suggests generating a standard curve for each antibody of the plurality of antibodies; separating each antibody of the plurality of antibodies by using HIC-HLPC, wherein each antibody of the plurality of antibodies binds to a viral glycoprotein with a dissociation constant of at least 1x10-12 M, as measured by surface plasmon resonance; and after separating each antibody, quantitating an amount of each antibody using the standard curve.
Babuka discloses a method of quantitating antibodies in a mixture comprising a plurality of antibodies (monoclonal antibody mixture) ([0110]), the method comprising: separating each antibody of the plurality of antibodies by using cation exchange-high performance liquid chromatography (IEX-HPLC) ([0327]; see figure 4); generating a chromatograph from the IEX-HPLC, wherein, for each antibody of the plurality of antibodies, the chromatograph shows a peak that does not overlap with other peaks in the chromatograph (see figure 4); and quantitating an amount of each antibody of the plurality of antibodies ([0327]); wherein each antibody elutes at a distinct run time from other antibodies of the of antibodies, when individually run on IEX-HPLC (see figure 4); and wherein each antibody of the plurality of antibodies binds to the same antigen (anti-botulism antibodies) (abstract; [0003], [0177]).
However, the prior art neither teaches nor suggests a method of generating a standard curve for each antibody of the plurality of antibodies; separating each antibody of the plurality of antibodies by using hydrophobic interaction chromatography high performance liquid chromatography (HIC-HPLC); generating a chromatograph from the HIC-HPLC, wherein, for each antibody of the plurality of antibodies, the chromatograph shows a peak that does not overlap with other peaks in the chromatograph; and quantitating an amount of each antibody of the plurality of antibodies ([0327]); wherein each antibody elutes at a distinct run time from other antibodies of the of antibodies, when individually run on HIC-HPLC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797